In an action to recover damages for breach of contract, the defendants appeal from an order of the Supreme Court, Suffolk County (Fines, J.), dated March 14, 2013, which denied their motion to vacate a judgment of the same court dated November 8, 2012, which was in favor of the plaintiff and against them in the total sum of $147,728.06.
Ordered that the order is affirmed, with costs.
A defendant seeking to vacate a default must provide a reasonable excuse for the default and demonstrate a potentially meritorious defense to the action (see CPLR 5015 [a] [1]; Eugene Di Lorenzo, Inc. v A.C. Dutton Lbr. Co., 67 NY2d 138, 141 [1986]; Yao Ping Tang v Grand Estate, LLC, 77 AD3d 822, 822-823 [2010]). “A decision to vacate a prior order or judgment rests in the sound discretion of the court and will be upheld in the absence of an improvident exercise of that discretion” (Epps v LaSalle Bus, 271 AD2d 400 [2000]).
Here, the appellants did not offer a reasonable excuse for their failure to appear at the inquest on damages (see White v Daimler Chrysler Corp., 44 AD3d 651, 651-652 [2007]; cf. Matter of Esposito, 57 AD3d 894, 895 [2008]). Accordingly, it is unnecessary to consider whether the appellants sufficiently demonstrated the existence of a potentially meritorious defense (see Maida v Lessing’s Rest. Servs., Inc., 80 AD3d 732, 733 [2011]; Abdul v Hirschfield, 71 AD3d 707, 709 [2010]). Rivera, J.E, Dickerson, Cohen and Hinds-Radix, JJ., concur.